Case 2:20-cv-00474-PSG-AFM Document 33 Filed 03/04/21 Page 1 of 1 Page ID #:249



   1

   2

   3

   4

   5

   6

   7                         UNITED STATES DISTRICT COURT
   8                        CENTRAL DISTRICT OF CALIFORNIA
   9

  10   RICKY ALEXANDER DILLINGHAM,                    Case No. 2:20-Cv-00474-PSG (AFM)
  11                        Plaintiff,
                                                      ORDER ACCEPTING FINDINGS
  12          v.                                      AND RECOMMENDATIONS OF
                                                      UNITED STATES MAGISTRATE
  13   D. JEMISON, et al.,                            JUDGE
  14
                            Defendants.
  15

  16         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Interim Report and
  17   Recommendation of United States Magistrate Judge. The time for filing Objections
  18   to the Report and Recommendation has passed and Objections have not been
  19   received.
  20         IT THEREFORE IS ORDERED that (1) the Interim Report and
  21   Recommendation of the Magistrate Judge is accepted and adopted; (2) defendant’s
  22   Motion to Dismiss Second Amended Complaint (ECF No. 22) is denied; and
  23   (3) defendant shall file an answer to the Second Amended Complaint no later than
  24   forty-five (45) days from the date of acceptance of this Order.
  25   DATED:
                   3/4/21
  26
                                              ____________________________________
  27                                                 PHILIP S. GUTIERREZ
                                                UNITED STATES DISTRICT JUDGE
  28
